583 F.2d 415
18 Fair Empl.Prac.Cas.  363, 18 Empl. Prac.Dec. P 8679Alice C. ECKROTH, Appellant,v.FLASHER PUBLIC SCHOOL DISTRICT NO. 39 et al., Appellees.
No. 77-1960.
United States Court of Appeals,Eighth Circuit.
Submitted Sept. 12, 1978.Decided Oct. 2, 1978.

Daniel J. Chapman, of Chapman & Chapman, Bismarck, N. D., for appellant.
Malcolm H. Brown, Bair, Brown & Kautzmann, Mandan, N. D., for appellees.
Before VAN OOSTERHOUT, Senior Circuit Judge, and LAY and BRIGHT, Circuit Judges.
PER CURIAM.


1
This sex discrimination case was brought by plaintiff, Alice C. Eckroth, against the school district and the members of the school board based on the alleged failure to grant plaintiff's application for appointment as principal of the district's elementary school, on the basis of sex discrimination in violation of 42 U.S.C. § 2000e, et seq.  The case was tried to the district court before Judge Van Sickle without a jury.


2
After a fair trial plaintiff's petition was dismissed for reasons set out in Judge Van Sickle's memorandum opinion reported at 436 F.Supp. 942 (D.N.D.1977).


3
We have examined the points urged by plaintiff for reversal and have reviewed the record and affirm on the basis of Judge Van Sickle's opinion.  The findings of fact are supported by substantial evidence and his decision is not induced by any erroneous view of the law.


4
Plaintiff was originally hired as a third grade teacher in the Flasher District in 1970.  Her educational qualifications are excellent and are not challenged.  In March of 1973, pursuant to North Dakota law, she was notified of a contemplated non-renewal of her contract.  She was granted a confidential hearing before the board and was later given a contract for the following school year.  She was again advised in March 1974 of the contemplated non-renewal of her contract and was again granted a confidential hearing after which the board voted not to renew her contract.  During the 1973-74 meetings, as set out in the trial court's opinion, plaintiff's difficulty with discipline, her restricted mobility due to excessive weight and her inability to get along with teachers' aides was discussed.  Plaintiff had previously turned down an offer to serve as a special education teacher because of her mobility difficulties.


5
Plaintiff claims evidence obtained in the confidential hearings resulting in the termination of her employment should not be admissible in considering her appointment for principal.  Such contention lacks merit.  Certainly information coming to the board's attention in the earlier contract negotiations is entitled to consideration by the board in considering her application for the principal position.  Relevant information possessed by the board as to plaintiff's lack of qualifications for the principal position is more fully set out in Judge Van Sickle's reported opinion.  Plaintiff's termination as a teacher has not been challenged.


6
The judgment of dismissal is affirmed on the basis of Judge Van Sickle's well-reasoned, published opinion.